Citation Nr: 0101773	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-21 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date earlier than December 6, 
1995 for the award of a 50 percent disability rating for 
cystic acne.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from October 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.

The Board notes that, although he had previously requested a 
hearing, the veteran specified in correspondence dated in 
June 2000 that he did not want a hearing before a member of 
the Board.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The RO established service connection for cystic acne in 
a June 1971 rating decision and assigned a 30 percent 
evaluation.  The RO continued that evaluation in rating 
decisions issued in March 1972, October 1973, July 1976, 
January 1979, September 1983, and August 1985.  Each rating 
decision became final when the veteran did not initiate an 
appeal.    

3.  The RO received the veteran's claim for an increased 
evaluation for cystic acne on December 6, 1995.  The claims 
folder contains no communication from the veteran prior to 
December 6, 1995 that may be construed as a claim.  

4.  Entitlement to a 50 percent disability rating for cystic 
acne is not factually ascertainable within the one-year 
period prior to December 6, 1995.  


CONCLUSION OF LAW

The criteria for an effective date earlier than December 6, 
1995 for an award of a 50 percent disability rating for 
cystic acne have not been met.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. § 5110(a) and (b) (West 1991); 38 C.F.R. 
§§ 3.1(b), 3.155, 3.400 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2000).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

In this case, the RO received the veteran's claim for an 
increased rating for his service-connected cystic acne on 
December 6, 1995.  Prior to that date, the RO last confirmed 
the 30 percent evaluation in an August 1985 rating action.  
Close review of the materials received from August 1985 to 
December 1995 reveals only communications from the veteran 
concerning complaints about VA personnel, new mailing 
addresses, and information regarding his direct deposit of VA 
benefits.  There is no communication from the veteran or his 
representative indicating a desire for an increased 
disability rating for cystic acne.  38 C.F.R. §§ 3.1(p), 
3.155(a).  

Accordingly, the effective date for the award of a 50 percent 
rating may be earlier than December 6, 1995 only if 
entitlement to the increase is factually ascertainable within 
the one-year before that date.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  Review of the claims folder reveals 
no medical evidence showing the status of the veteran's 
cystic acne from December 6, 1994 to December 6, 1995.  
Therefore, entitlement to an increased rating is not 
factually ascertainable prior to December 6, 1995. Id.     

The Board notes that the veteran asserts entitlement to an 
earlier effective date by claiming that the service-connected 
disability met the criteria for a higher rating at the time 
of the RO's prior rating decisions.  In this case, the RO 
established service connection and the 30 percent rating for 
cystic acne in a June 1971 rating decision and continued that 
evaluation in rating decisions issued in March 1972, October 
1973, July 1976, January 1979, September 1983, and August 
1985.  Review of the claims folder reveals that the veteran 
failed to perfect an appeal of any of these rating actions.  
Therefore, each one became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302.  

Previous determinations that are final and binding, including 
decisions of degree of disability, will be accepted as 
correct in the absence of clear and unmistakable error.  
38 C.F.R. § 3.105(a).  In order to reasonably raise a claim 
of clear and unmistakable error, the claimant must provide 
some degree of specificity as to what the alleged error is.  
In addition, the claimant must offer some persuasive reasons 
as to why the result would have been manifestly different but 
for the alleged error, unless it is the kind of error that, 
if true, would be clear and unmistakable on its face.  
Baldwin v. West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. 
40, 44 (1993).  

Considering the communications by the veteran, the Board does 
not find any allegation of clear and unmistakable error in 
any of the prior, final rating actions.  The veteran is 
essentially claiming that the RO should have rated his 
disability higher in its previous determinations.  The June 
2000 informal hearing presentation prepared by the veteran's 
representative states that the veteran has raised a claim of 
clear and unmistakable error and offers the same argument, 
i.e., that the RO failed to assign a higher disability rating 
in its June 1971 decision.  The Board finds that such 
assertions express no more than disagreement as to how the RO 
weighed or evaluated the evidence, which does not amount to a 
claim of clear and unmistakable error.  Baldwin, 13 Vet. App. 
at 5; Shockley, 11 Vet. App. 208, 214 (1998).  Absent a more 
specific allegation of error, the Board finds no basis to 
refer to the RO a claim for clear and unmistakable error, as 
suggested by the veteran's representative.       
   
In conclusion, the Board finds that the preponderance of the 
evidence is against an effective date earlier than December 
6, 1995 for the award of a 50 percent disability rating for 
cystic acne.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 5110(a) and 
(b); 38 C.F.R. §§ 3.1(b), 3.155, 3.400. 


ORDER

An effective date earlier than December 6, 1995 for the award 
of a 50 percent disability rating for cystic acne is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

